Maxwell, C. J.
This is an application for a writ of mandamus to compel the defendants to sign a bill of exceptions. It is alleged, in substance, in the petition, that on the — day of October, 1891, Charles E. Eohs filed his petition in the district court of Douglas county against Charles W. White, Victor H. Coffman, et al., the object of which was to foreclose a mortgage on certain real estate therein described; that on the 18th day of April, 1892, a decree of foreclosure and sale was duly rendered in said cause for the sum of $2,822.23, of which no complaint is now made; that the mortgaged property was sold, to which no objection is made; but after the sale of such property, to-wit, on the 26th day' of June, "1893, a judgment for deficiency was duly entered against Coffman, and it was then sought to have the defendants sign a bill of exceptions in the original decree rendered April 18, 1892. A statement of the case will show that no authority exists for the preparation and signing of said bill after so great a lapse of time, and the defendants properly refused to "sign the’same." The case is somewhat similar to that of Stover v. Tompkins, 34 Neb., 485, but the question as to the effect of the original decree *498is not before the court. The defendants did right in refusing to sign the bill and the
Writ is denied.